FIL
Ao 472 (Rev_ 09/03) mention order reading Trial ED "N OPEN COURT
l-l ..
UNITED STATES DISTRICT CoURT gsaqu Moore,s C,,_,
for the Ea$tem gsng N,C rk

Eastern District of North Carolina

United States of America

v.
Case No. 7218-Cr-176-3130
JOSHUA REG[STER

Dej%ndant

 

DETENTION ORDER PENDING TRIAL

After conducting a detention hearing under the Bail Reform Act, 18 U.S.C. § 3142(f), l conclude that these facts
require that the defendant be detained pending trial.

Part I_Findings of Fact
|:| (1) The defendant is charged With an offense described in 18 U.S.C. § 3142(@(1) and has previously been convicted

of |:| a federal offense l:l a state or local offense that Would have been a federal offense if federal

jurisdiction had existed - that is

|:l a crime of violence as defined in 18 U.S.C. § 3156(a)(4)or an offense listed in 18 U.S.C. § 2332b(g)(5)
for which the prison term is 10 years or more.

|:| an offense for vvhich the maximum sentence is death or life imprisonment

|:| an offense for vvhich a maximum prison term of ten years or more is prescribed in

=l¢

 

l:| a felony committed after the defendant had been convicted of two or more prior federal offenses
described in 18 U.S.C. § 3142(f)(l)(A)-(C), or comparable state or local offenses:
l:| any felony that is not a crime of violence but involves:
|:| a minor victim
|:l the possession or use of a firearm or destructive device or any other dangerous Weapon
II a failure to register under 18 U.S.C. § 2250
|:| (2) The offense described in finding (l) Was committed vvhile the defendant was on release pending trial for a
federal, state release or local offense
|:| (3) A period of less than five years has elapsed since the |j date of conviction !:| the defendant’s release
from prison for the offense described in finding (l).
l:| (4) Findings Nos. (l), (2) and (3) establish a rebuttable presumption that no condition Will reasonably assure the safety
of another person or the community. l further find that the defendant has not rebutted this presumption
Alternative Findings (A)
|:| (l) There is probable cause to believe that the defendant has committed an offense
|:| for which a maximum prison term often years or more is prescribed in
|:| under 18 U.S.C. § 924(€).

*Insert as applicable: (a) Controlled Substances Act (21 U.S.C. § 801 et Seqr]; (b] Controlled Substances import and Export Act
(21 U.S.C. § 951 et seq.); or (e) Section l ofAcl nfSept. 15, 1980 (21 U.S.C. § 955a}. Page l of 2

Case 7:18-cr-OOl76-BO Document 66 Filed 11/16/18 Page 1 of 2

AO 472 (Rev. 09108) Detention Order Pending 'l`rial

UNITED STATES DISTRICT CoURr

for the

Eastern District of North Carolina

l:| (2) The defendant has not rebutted the presumption established by finding 1 that no condition will reasonably assure
the defendant’s appearance and the safety of the community.

Alternative Findings (B)

ij (1) There is a serious risk that the defendant will not appear.

l:l (2) There is a serious risk that the defendant will endanger the safety of another person or the community.

Part II_ Statement of the Reasons for Detention
l find hat the testimony and information submitted at the detention hearing establishes by
|:| clear and convincing evidence that l:| a preponderance of the evidence that

Based on the defendants waiver of his/her right to a detention hearing, there is no conditionl or combination of conditionsl that can
be imposed which would reasonably assure the defendants appearance and/or the safety of another person or the community

For the reasons indicated below, there is no condition, or combination of conditions, that can be imposed which would reasonably
assure the defendants appearance and/or safety of another person or the community

l:| The nature of the eharges l:| The lack of stable employment

|:] The apparent strength of the governments case I:| The lack of a suitable custodian

|:] The indication of substance abuse |:| The fact that the charges arose while on state probation
ij The defendants criminal history |:| The history of probation revocations

|:| Other:

Part III_Directions Regarding Detention

The defendant is committed to the custody of the Attorney General or a designated representative for confinement
in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or held in custody
pending appeal. The defendant must be afforded a reasonable opportunity to consult privately with defense counsel. On
order of United States Court or on request of an attorney for the Government, the person in charge of the corrections facility
must deliver the defendant to the United States marshal for a court appearance

Date: weak ‘ 2d f

 

Judge ’s gnatttre
ROBERT B. JONES, JR., USl\/lJ

 

Nnme and Tz'tle

*Insert as applicable: (a) Controlled Substances Act (21 U.S.C. § 801 er seq.); (b) Controlled Substances Import and Export Act
(21 U.S.C. § 951 er seq.); or (c) Section l ofAct ofSept. 15, 1980 (21 U.S.C. §955a]. Page 2 of 2

Case 7:18-cr-OOl76-BO Document 66 Filed 11/16/18 Page 2 of 2

